Exhibit 99.2 Table 1:PG&E Corporation Business Priorities 2009 •Improve reliability •Improve safety and human performance •Deliver on budget, on plan, and on purpose •Drive customer satisfaction •Champion effective regulatory and legislative policies Table 2: Reconciliation of PG&E Corporation’s Earnings from Operations to Consolidated Income Available for Common Shareholders in Accordance with Generally Accepted Accounting Principles (“GAAP”) Third Quarter and Year-to-Date, 2009 vs. 2008 (in millions, except per share amounts) Three months ended September 30, Nine months ended September 30, Earnings Earnings per Common Share (Diluted) Earnings Earnings per Common Share (Diluted) 2009 2008 2009 2008 2009 2008 2009 2008 PG&E Corporation Earnings from Operations (1) $ 358 $ 304 $ 0.93 $ 0.83 $ 919 $ 821 $ 2.41 $ 2.24 Items Impacting Comparability: (2) Tax benefit (3) 10 - 0.03 - 66 - 0.18 - Recovery of hydro divestiture costs (4) - 28 - 0.07 - Accelerated work on gas system (5) (16) - (0.04) - (32) - (0.08) - Severance costs (6) (34) - (0.09) - (34) - (0.09) - PG&E Corporation Earnings on a GAAP basis $ 318 $ 304 $ 0.83 $ 0.83 $ 947 $ 821 $ 2.49 $ 2.24 1. “Earnings from Operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholders in accordance with GAAP. 3. For the three and nine months ended September 30, 2009, PG&E Corporation recognized $10million and $66 million, after-tax, respectively, for the interest and state tax benefit related to the federal tax refund, as a result of the approval by the Joint Committee of Taxation of deferred gain treatment for power plant sales in 1998 and 1999. 4. For the nine months ended September 30, 2009, PG&E Corporation recognized $28 million, after-tax, related to the California Public Utilities Commission’s (“CPUC”) authorized recovery of costs previously incurred in connection with the Utility’s hydroelectric generation facilities. 5. For the three and nine months ended September 30, 2009, PG&E Corporation incurred $16 million and $32 million, after-tax, respectively, for costs to perform accelerated system-wide natural gas integrity surveys and associated remedial work. 6. For the three and nine months ended September 30, 2009, PG&E Corporation accrued $34 million, after-tax, of severance costs related to the reduction of approximately 2% percent of the Utility’s workforce. Table 3: Reconciliation of Pacific Gas and Electric Company’s Earnings from Operations to Consolidated Income Available for Common Stock in Accordance with GAAP Third Quarter and Year-to-Date, 2009 vs. 2008 (in millions) Three months ended September 30, Nine months endedSeptember 30, Earnings Earnings 2009 2008 2009 2008 Pacific Gas and Electric Company Earnings from Operations (1) $ 374 $ 318 $ 929 $ 860 Items Impacting Comparability: (2) Tax benefit (3) 26 - 82 - Recovery of hydro divestiture costs (4) - - 28 - Accelerated work on gas system (5) (16 ) - (32 ) - Severance costs (6) (34 ) - (34 ) - Pacific Gas and Electric Company Earnings on a GAAP basis $ 350 $ 318 $ 973 $ 860 1. “Earnings from operations” is not calculated in accordance with GAAP and excludes items impacting comparability as described in Note (2) below. 2. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholders in accordance with GAAP. 3. For the three and nine months ended September 30, 2009, Pacific Gas and Electric Company recognized $26million and $82 million, after-tax, respectively, for the interest and state tax benefit related to the tax refund, as a result of the approval by the Joint Committee of Taxation of deferred gain treatment for power plant sales in 1998 and 1999. 4. For the nine months ended September 30, 2009, Pacific Gas and Electric Company recognized $28 million, after-tax, related to the CPUC’s authorized recovery of costs previously incurred in connection with the Utility’s hydroelectric generation facilities. 5. For the three and nine months ended September 30, 2009, Pacific Gas and Electric Company incurred $16 million and $32 million, after-tax, respectively, for costs to perform accelerated system-wide natural gas integrity surveys and associated remedial work. 6. For the three and nine months ended September 30, 2009, Pacific Gas and Electric Company accrued $34 million, after-tax, of severance costs related to the reduction of approximately 2% of the Utility’s workforce. Table 4: Key Drivers of PG&E Corporation Earnings per Common Share (“EPS”) from Operations Third Quarter and Year-to-Date, 2009 vs. 2008 ($/Share, Diluted) Q3 2008 EPS from Operations (1) $ 0.83 Increase in rate base revenues 0.06 Expenses for statewide and local initiatives (3) 0.03 Environmental remediation 0.01 Uncollectibles expense, net 0.01 Core procurement incentive mechanism 0.01 Miscellaneous items 0.02 Increase in shares outstanding (0.04 ) Q3 2009 EPS from Operations (1) $ 0.93 Q3 2from Operations (1) $ 2.24 Increase in rate base revenues 0.19 Storm and outage expenses (2) 0.07 Expenses for statewide and local initiatives (3) 0.03 Environmental remediation (0.01 ) Uncollectibles expense, net (0.01 ) Increase in shares outstanding (0.08 ) Miscellaneous items (0.02 ) Q3 2from Operations (1) $ 2.41 1. See Table 2 for a reconciliation of EPS from operations to EPS on a GAAP basis. 2. Costs incurred due to storms and outages in 2008 with no similar costs in 2009. 3. Costs incurred related to spending on statewide and local ballot initiatives in 2008 with no similar costs in 2009. Table 5: PG&E Corporation Share Statistics Third Quarter, 2009 vs. 2008 (shares in millions, except per share amounts) Third Quarter 2009 Third Quarter 2008 % Change Common Stock Data Book Value per share – end of period (1) $ 26.26 $ 24.19 8.56 % Weighted average common shares outstanding, basic 370 357 3.64 % Employee share-based compensation 2 1 100 % Weighted average common shares outstanding, diluted 372 358 3.91 % 9.5% Convertible Subordinated Notes (participating securities) 16 19 (15.79 %) Weighted average common shares outstanding and participating securities, diluted 388 377 2.92 % 1.Common shareholders’ equity per common share outstanding at period end (includes the effect of participating securities). Source:PG&E Corporation’s Condensed Consolidated Financial Statements and the Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, Table 6: Operational Performance Metrics Third Quarter Year-to-Date Actual 2009 vs. Targets 2009 2009 Percentage Weight (1) Q3 YTD Actual Q3 YTD Target EOY Target 1. Earnings From Operations (in millions) 50 % $ 919 See note (2) See note (2) 2. Customer Satisfaction & Brand Health Index 17.5 % 76.9 76.1 76.1 3. Reliable Energy Delivery 17.5 % 1.373 1.380 1.000 4. Employee Engagement Premier Survey 5 % See note (3) See note (3) 69.5 % 5. Safety Performance 10 % 2.554 2.755 2.755 1.Represents weighting used in calculating PG&E Corporation Short-Term Incentive Plan performance for management employees. 2.Internal target not publicly disclosed but is consistent with publicly disclosed guidance for 2009 EPS from operations of $3.15-$3.25. 3.The Employee Engagement Premier Survey will be administered in November 2009 with results available in January DEFINITIONS OF 2: 1. Earnings From Operations: Earnings from operations measures PG&E Corporation’s earnings power from ongoing core operations.It allows investors to compare the underlying financial performance of the business from one period to another, exclusive of items that management believes do not reflect the normal course of operations (items impacting comparability).The measurement is not in accordance with GAAP.For a reconciliation of earnings from operations to earnings in accordance with GAAP, see Tables 2 and 3 above. The 2009 target for earnings from operations is not publicly reported but is consistent with PG&E Corporation’s publicly disclosed guidance range provided for 2009 EPS from operations of $3.15-$3.25.For a reconciliation of 2009 EPS guidance on an earnings from operations basis to a GAAP basis, see Table 8. 2. Customer Satisfaction & Brand Health Index: The Customer Satisfaction & Brand Health Index is a combination of a Customer Satisfaction Score, which has a 75 percent weighting, and a Brand Favorability Score, which has a 25 percent weighting in the composite.The Customer Satisfaction Score is a measure of overall satisfaction with PG&E’s operational performance in delivering services such as reliability, pricing of services, and customer service experience.The Brand Favorability Score is a measure of the overall favorability towards the PG&E brand, and measures the emotional connection that customers have with the brand, and is based on assessing perceptions regarding PG&E’s images, such as trust, heritage, and social responsibility.The Customer Satisfaction & Brand Health Index measures residential, small business, and medium business customer perceptions with weightings of 60 percent for residential customers and 40 percent for business customers.A higher index score indicates better performance in customer satisfaction and brand health. 3. Reliable Energy Delivery: Reliable Energy Delivery Index is a composite of three categories outlined below.Overall, these metrics provide a balanced view on the number and duration of electric system unplanned interruptions and performance improvement in the re-survey of the gas system.A higher index score indicates better performance in reliable energy delivery. 1.System Average Interruption Frequency Index (SAIFI) 2.Customer Average Interruption Duration Index (CAIDI) 3.Gas Leak Re-Survey 4. Employee Engagement Premier Survey: The Employee Index is derived by averaging the percent favorable responses to 40 survey items.A higher index score indicates better performance in employee engagement. 5. Safety Performance: The Occupational Safety & Health Administration (OSHA) Recordable Rate measures the number of OSHA Recordable injuries, illnesses, or exposures that (1) satisfy OSHA requirements for recordability, and (2) occur in the current year.In general, an injury must result in medical treatment beyond first aid or result in work restrictions, death, or loss of consciousness to be OSHA Recordable.The rate measures how frequently OSHA Recordable cases occur for every 200,000 hours worked, or for approximately every 100 employees.A lower OSHA rate indicates better safety performance. Table 7: Pacific Gas and Electric Company Operating Statistics Third Quarter and Year-to-Date, 2009 vs. 2008 Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Electric Sales (in millions kWh) Residential 8,796 8,937 23,546 24,033 Commercial 9,064 9,252 24,636 25,693 Industrial 3,886 4,344 11,046 12,022 Agricultural 2,253 2,157 4,594 4,372 BART, public street, and highway lighting 209 245 619 664 Other electric utilities 1 - 1 1 Sales from Energy Deliveries 24,209 24,935 64,442 66,785 Total Electric Customers at September 30 5,137,969 5,134,259 Bundled Gas Sales (in millions MCF) Residential 23 24 143 153 Commercial 10 11 43 49 Total Bundled Gas Sales 33 35 186 202 Transportation Only 182 165 418 437 Total Gas Sales 215 200 604 639 Total Gas Customers at September 30 4,265,190 4,263,133 Sources of Electric Energy (in millions kWh) Utility Generation Nuclear 4,310 4,391 12,372 12,249 Hydro (net) 2,361 2,195 6,994 6,220 Fossil 860 111 2,193 393 Total Utility Generation 7,531 6,697 21,559 18,862 Purchased Power Qualifying Facilities 3,853 3,874 11,135 12,179 Irrigation Districts 995 842 2,350 1,809 Other Purchased Power 5,208 8,740 13,806 23,031 CAISO Purchases/Sales, net 2,468 105 4,947 (466 ) Total NetPurchased Power 12,524 13,561 32,238 36,553 Delivery from DWR 3,879 3,752 9,799 10,124 Delivery to Direct Access Customers 1,524 1,627 4,193 4,685 Other (includes energy loss) (1,249 ) (702 ) (3,347 ) (3,439 ) Total Electric Energy Delivered 24,209 24,935 64,442 66,785 Diablo Canyon Performance Overall capacity factor (including refuelings) 88% 89% 85% 91% Refueling outage period None None 1/25/09-3/24/09 2/3/08-4/12/08 Refueling outage duration during the period (days) None None 58.0 68.9 Table 8: PG&E Corporation EPS Guidance 2009 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 3.15 $ 3.25 Estimated Items Impacting Comparability (1) Tax benefit (2) 0.18 0.18 Recovery of hydro divestiture costs (3) 0.07 0.07 Accelerated work on gas system (4) (0.16 ) (0.14 ) Severance costs (5) (0.11 ) (0.09 ) Estimated EPS on a GAAP Basis $ 3.13 $ 3.27 2010 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 3.35 $ 3.50 Estimated Items Impacting Comparability - - Estimated EPS on a GAAP Basis $ 3.35 $ 3.50 2011 EPS Guidance Low High EPS Guidance on an Earnings from Operations Basis $ 3.65 $ 3.85 Estimated Items Impacting Comparability - - Estimated EPS on a GAAP Basis $ 3.65 $ 3.85 1. Items impacting comparability reconcile earnings from operations with Consolidated Income Available for Common Shareholders in accordance with GAAP. 2. In June 2009, the Joint Committee of Taxation approved deferred gain treatment for power plant sales in 1998 and 1999.This amount recognizes the interest and state tax benefit related to the tax refund. 3. On April 16, 2009, the CPUC authorized recovery of costs previously incurred in connection with the Utility’s hydroelectric generation facilities. 4. Costs to perform accelerated system-wide gas integrity surveys and associated remedial work. 5. Severance costs related to the reduction of approximately 2% of the Utility’s workforce. Management’s statements regarding 2009, 2010, and 2011 guidance for earnings from operations per common share for PG&E Corporation, Pacific Gas and Electric Company’s (“Utility”) estimated rate base for 2009, 2010, and 2011, and general sensitivities for 2009, 2010, and 2011 earnings constitute forward-looking statements that are based on current expectations and assumptions which management believes are reasonable.These statements and assumptions are necessarily subject to various risks and uncertainties, the realization or resolution of which may be outside management’s control.Actual results may differ materially.Factors that could cause actual results to differ materially include: · the Utility’s ability to manage capital expenditures and its operating and maintenance expenses within authorized levels; · the outcome of pending and future regulatory proceedings and whether the Utility is able to timely recover its costs through rates; · the adequacy and price of electricity and natural gas supplies, and the ability of the Utility to manage and respond to the volatility of the electricity and natural gas markets, including the ability of the Utility and its counterparties to post or return collateral; · explosions, fires, accidents, mechanical breakdowns, the disruption of information technology and computer systems, and similar events that may occur while operating and maintaining an electric and natural gas system in a large service territory with varying geographic conditions, that can cause unplanned outages, reduce generating output, damage the Utility’s assets or operations, subject the Utility to third party claims for property damage or personal injury, or result in the imposition of civil, criminal, or regulatory fines or penalties on the Utility; · the impact of storms, earthquakes, floods, drought, wildfires, disease, and similar natural disasters, or acts of terrorism that affect customer demand, or that damage or disrupt the facilities, operations, or information technology and computer systems, owned by the Utility, its customers, or third parties on which the Utility relies; · the potential impacts of climate change on the Utility’s electricity and natural gas businesses; · changes in customer demand for electricity and natural gas resulting from unanticipated population growth or decline, general economic and financial market conditions, changes in technology including the development of alternative energy sources, or other reasons; · operating performance of the Utility’s two nuclear generating units at the Diablo Canyon Power Plant (“Diablo Canyon”), the availability of nuclear fuel, the occurrence of unplanned outages at Diablo Canyon, or the temporary or permanent cessation of operations at Diablo Canyon; · whether the Utility can maintain the cost savings that it has recognized from operating efficiencies that it has achieved and identify and successfully implement additional sustainable cost-saving measures; · whether the Utility incurs substantial expense to improve the safety and reliability of its electric and natural gas systems; · whether the Utility achieves the CPUC’s energy efficiency targets and recognizes any incentives that the Utility may earn in a timely manner; · the impact of changes in federal or state laws, or their interpretation, on energy policy and the regulation of utilities and their holding companies; · the impact of changing wholesale electric or gas market rules, including the impact of future changes ordered by the Federal Energy Regulatory Commission that will be incorporated into the new day-ahead, hour-ahead, and real-time wholesale electricity markets established by the California Independent System Operator to restructure the California wholesale electricity market; · how the CPUC administers the conditions imposed on PG&E Corporation when it became the Utility’s holding company; · the extent to which PG&E Corporation or the Utility incurs costs and liabilities in connection with litigation that are not recoverable through rates, from insurance, or from other third parties; · the ability of PG&E Corporation, the Utility, and counterparties to access capital markets and other sources of credit in a timely manner on acceptable terms; · the impact of environmental laws and regulations and the costs of compliance and remediation; · the effect of municipalization, direct access, community choice aggregation, or other forms of bypass; · the outcome of federal or state tax audits and the impact of changes in federal or state tax laws, policies, or regulations; and · other factors and risks discussed in PG&E Corporation’s and the Utility’s 2008 Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. Table 9: Rate Base - Pacific Gas and Electric Company 2008 2009 2010 2011 Recorded Estimated Estimated Estimated Total Weighted Average Rate Base (in billions) $ 18.2 $ 20.1 - $ 20.3 $ 22.1 - $ 22.4 $ 24.3 - $ 25.4 The rate base estimates for 2009, 2010, and 2011 and the forecast of capital expenditures that the estimates are based on are forward-looking statements that are subject to various risks and uncertainties, including whether the amount and timing of actual expenditures are consistent with the forecasted amount and timing. Actual results may differ materially. For a discussion of the factors that may affect future results, see Table 8. Table 10: General Earnings Sensitivities for 2009, 2010, and 2011 PG&E Corporation and Pacific Gas and Electric Company Variable Description of Change Estimated 2009 Earnings Impact Estimated 2010 Earnings Impact Estimated 2011 Earnings Impact Rate base +/- $100 million change in rate base (1) +/- $6 million +/- $6 million +/- $6 million Return on equity (“ROE”) +/- 0.1% change in allowed ROE +/- $11 million +/- $12 million +/-$13 million Share count +/- 1% change in average shares -/+ $0.03 per share -/+ $0.03 per share +/- $.04 per share Revenues +/- $7 million change in at-risk revenue (pre-tax), including Electric Transmission and California Gas Transmission +/- $0.01 per share +/- $0.01 per share +/-$.01 per share 1.Assumes earning an 11.45% combined CPUC and FERC authorized weighted average return on 52% equity portion of capital structure. These general earnings sensitivities that may affect 2009, 2010, and 2011 earnings are forward-looking statements that are based on various assumptions that may prove to be inaccurate.Actual results may differ materially.For a discussion of the factors that may affect future results, see Table 8. Table 11: Cash Flow Sources and Uses Year-to-Date PG&E Corporation Consolidated (in millions) Cash and Cash Equivalents, December 31, 2008 $ 219 Sources of Cash Cash from operations $ 2,807 Decrease in restricted cash 732 Proceeds from issuance of long-term debt 1,193 Proceeds from issuance of short-term debt 499 Common stock issued 211 Other 14 $ 5,456 Uses of Cash Capital expenditures $ 3,022 Investments in and proceeds from nuclear decommissioning trusts, net 42 Repayments of commercial paper, net 290 Long-term debt matured 909 Energy recovery bonds matured 273 Common stock dividends paid 435 Other 4 $ 4,975 Cash and Cash Equivalents, September 30, 2009 $ 700 Source:PG&E Corporation’s Condensed Consolidated Statement of Cash Flows included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. Table 12: PG&E Corporation and Pacific Gas and Electric Company’s Consolidated Cash Position Third Quarter, 2009 vs. 2008 (in millions) 2009 2008 Change Cash Flow from Operating Activities (YTD September 30) PG&E Corporation $ 113 $ (28 ) $ 141 Pacific Gas and Electric Company 2,694 2,220 474 $ 2,807 $ 2,192 $ 615 Consolidated Cash Balance (at September 30) PG&E Corporation $ 189 $ 194 $ (5 ) Pacific Gas and Electric Company 511 57 454 $ 700 $ 251 $ 449 Consolidated Restricted Cash Balance (at September 30) PG&E Corporation $ - $ - $ - Pacific Gas and Electric Company (1) 579 1,344 (765 ) $ 579 $ 1,344 $ (765 ) 1.Includes $10 million and $19 million of restricted cash classified as Other Noncurrent Assets – Other in the Condensed Consolidated Balance Sheets at September 30, 2009 and 2008, respectively. Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements included in PG&E Corporation’s and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarters ended September 30, 2009 and 2008. Table 13: PG&E Corporation and Pacific Gas and Electric Company’s Long-Term Debt Third Quarter 2009 vs. Year-End 2008 (in millions) Balance at September 30, 2009 December 31, 2008 PG&E Corporation Convertible subordinated notes, 9.50%, due 2010 $ 247 $ 280 Less: current portion (247 ) - Total convertible subordinated notes - 280 Senior notes, 5.75%, due 2014 350 - Unamortized discount (2 ) - Total senior notes 348 280 Total PG&E Corporation long-term debt 348 280 Utility Senior notes: 3.60% due 2009 - 600 4.20% due 2011 500 500 6.25% due 2013 400 400 4.80% due 2014 1,000 1,000 5.625% due 2017 700 700 8.25% due 2018 800 800 6.05% due 2034 3,000 3,000 5.80% due 2037 700 700 6.35% due 2038 400 400 6.25% due 2039 550 - Less: current portion - (600 ) Unamortized discount, net of premium (27 ) (22 ) Total senior notes 8,023 7,478 Pollution control bonds: Series 1996 C, E, F, 1997 B, variable rates(1), due 2026(2) 614 614 Series 1996 A, 5.35%, due 2016 200 200 Series 2004 A-D, 4.75%, due 2023 345 345 Series 2008 A-D, variable rates, due 2016 and 2026 - 309 Series 2008 F and G, 3.75%(3), due 2018 and 2026 95 95 Series 2009 A-D, variable rates(4), due 2016 and 2026(5) 309 - Less: current portion (95 ) - Total pollution control bonds 1,468 1,563 Total Utility long-term debt, net of current portion 9,491 9,041 Total consolidated long-term debt, net of current portion $ 9,839 $ 9,321 (1)At September 30, 2009, interest rates on these bonds and the related loans ranged from 0.25% to 0.35%. (2)Each series of these bonds is supported by a separate letter of credit which expires on February 24, 2012.Although the stated maturity date is 2026, each series will remain outstanding only if the Utility extends or replaces the letter of credit related to the series or otherwise obtains a consent from the issuer to the continuation of the series without a credit facility. (3) These bonds bear interest at 3.75% per year through September 19, 2010, are subject to mandatory tender on September 10, 2010, and may be remarketed in a fixed or variable rate mode. (4) At September 30, 2009, interest rates on these bonds and the related loans ranged from 0.24% to 0.34%. (5) Each series of these bonds is supported by a separate direct-pay letter of credit which expires on October 29, 2011.The Utility may choose to provide a substitute letter of credit for any series of these bonds, subject to a rating requirement. Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. Table 14: PG&E Corporation and Pacific Gas and Electric Company Repayment Schedule and Interest Rates - Long-Term Debt and Energy Recovery Bonds as of September 30, (in millions, except interest rates) 2009 2010 2011 2012 2013 Thereafter Total LONG-TERM DEBT: PG&E Corporation Average fixed interest rate - 9.50 % - - - 5.75 % 7.30 % Fixed rate obligations $ - $ 247 $ - $ - $ - $ 350 $ 597 Utility Average fixed interest rate - 3.75 % 4.20 % - 6.25 % 6.01 % 5.89 % Fixed rate obligations $ - $ 95 $ 500 - $ 400 $ 7,695 $ 8,690 Variable interest rate as of September 30, 2009 - - 0.21 % 0.18 % - - 0.19 % Variable rate obligations $ - $ - $ 309 (1) $ 614 (2) $ - $ - $ 923 Total consolidated long-term debt $ - $ 342 $ 809 $ 614 $ 400 $ 8,045 $ 10,210 1. These bonds, due in 2016-2026, are backed by a direct-pay letter of credit which expires on October 29, 2011.The bonds will be subject to a mandatory redemption unless the letter of credit is extended or replaced or the issuer consents to the continuation of these series without a credit facility.Accordingly, the bonds have been classified for repayment purposes in 2011. 2. The $614 million pollution control bonds, due in 2026, are backed by letters of credit which expire on February 24, 2012.The bonds will be subject to a mandatory redemption unless the letters of credit are extended or replaced.Accordingly, the bonds have been classified for repayment purposes in ENERGY RECOVERY BONDS (1): 2009 2010 2011 2012 Total Utility Average fixed interest rate 4.43% 4.49% 4.59% 4.66% 4.57% Energy recovery bonds $ 97 $ 386 $ 404 $ 423 $ 1,310 1. These bonds were issued by PG&E Energy Recovery Funding LLC (“PERF”), a wholly owned consolidated subsidiary of Pacific Gas and Electric Company.The proceeds were used by PERF to purchase from Pacific Gas and Electric Company the right, known as "recovery property," to be paid a specified amount from a dedicated rate component.While PERF is a wholly owned subsidiary of Pacific Gas and Electric Company, it is legally separate from Pacific Gas and Electric Company.The assets, including recovery property, of PERF are not available to creditors of PG&E Corporation or Pacific Gas and Electric Company, and recovery property is not legally an asset of PG&E Corporation or Pacific Gas and Electric Company. Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. Table 15: Pacific Gas and Electric Company Docket Numbers of Selected Regulatory Cases Name Brief Description Docket Number Proposed Electric Distribution Reliability Program (Cornerstone Improvement Program) The Utility has requested the CPUC to authorize $2.1 billion in capital expenditures and operating and maintenance expense associated with the Utility’s proposed electric distribution reliability program over a six-year period beginning in 2010 through 2016.The requested amounts are incremental to amounts previously authorized for recovery in the 2007 General Rate Case and are incremental to amounts the Utility intends to request in its 2011 General Rate Case.Hearings were completed in August 2009, and a final decision is scheduled to be issued in January 2010. A.08-05-023 SmartGrid Order Instituting Rulemaking CPUC proceeding to consider the development of SmartGrid technologies in California. R.08-12-009 Energy Efficiency Order Instituting RulemakingPost-2005 CPUC proceeding to establish incentive ratemaking mechanisms for implementation of the California utilities’ energy efficiency programsand to resolve the utilities’ claims for 2006-2008 shareholder incentives.On May 21, 2009, the CPUC was asked to approve a proposed settlement agreement that would resolve the utilities’ incentive claims based on 2006-2008 program performance.On October 15, 2009, in accordance with the process established by the current incentive ratemaking mechanism, the CPUC adopted the Energy Division’s second Verification Report of the utilities’ 2006-2008 program performance.The CPUC has not determined how or if the second Interim Verification Report or additional scenarios prepared by the Energy Division will be used in determining the incentive claim.A CPUC decision is expected by December 2009. R.09-01-019 D.08-12-059 Photovoltaic Program The Utility has requested the CPUC to approve a proposal to develop up to 250 MW of Utility-owned renewable generation resources based on solar photovoltaic (“PV”) technology and to execute power purchase agreements for up to 250 MW of PV projects to be developed by independent power producers. A.09-02-019 SmartMeterTM Program Upgrade Application On March 12, 2009, the CPUC approved the Utility’s request to upgrade elements of the SmartMeterTM program and to recover additional costs of $466.8 million related to the upgrade program. A.07-12-009 D.09-03-026 Application to Recover Hydroelectric Generation Facility Divestiture Costs On April 16, 2009, the CPUC authorized the Utilityto recover approximately $47 million, including approximately $12 million of interest, for costs incurred in connection with the Utility’s efforts to determine the market value of its hydroelectric generation facilities in 2000 and 2001. A.08-04-022 D.09-04-033 Gas Transmission & Storage On September 18, 2009, the Utility filed an application with the CPUC for the 2011 Gas Transmission & Storage Rate Case that will determine rates, terms, and conditions of the Utility’s gas transmission and storage services beginning January 1, 2011.A final decision is expected in late 2010. A.09-09-013 Table 15 (continued): Pacific Gas and Electric Company Docket Numbers of Selected Regulatory Cases Name Brief Description Docket Number Retirement Plan Contribution Application On September 10, 2009, the CPUC approved an all-party settlement that provides fixed pension-related revenue requirements for 2011, 2012, and 2013. D.09-09-020 Request for New Generation Offers and Potential New Utility-Owned Generation The Utility conducted a request for offers (“RFO”) for 800 to 1,200 MW of dispatchable and operationally flexible new generation resources to be on-line no later than May 2015. The Utility executed several contracts following the RFO which were submitted to the CPUC for approval on April 1, 2009, and on September 30, 2009.One of the contracts is a proposal for a third party to develop a 586 MW natural gas fired facility to be transferred to, and operated by, the Utility following completion. R.06-02-013 A.09-04-001 A.09-09-021 Cost of Capital Mechanism Responding to a joint request filed by the Utility and the CPUC’s Division of Ratepayer Advocates, on October 15, 2009, the CPUC authorized the Utility to maintain its 11.35% ROE through 2010 and its capital structure through 2012.The ROE is subject to the previously adopted cost of capital mechanism that the CPUC extended through 2012.The Utility’s next cost of capital application will be due in April 2012 with any changes to take effect on January 1, 2013. D.08-05-035 D.09-10-016 Transmission Owner (“TO”) 12 Rate Case On July 30, 2009, the Utility filed its TO 12 rate case at the FERC, requesting a retail transmission revenue requirement of $946 million. The filing was accepted by FERC on September 30, 2009, making the rates effective on March1, 2010, subject to settlement procedures and refund.A final decision is expected in the second or third quarter of 2010. ER09-1521-000 2011 General Rate Case (“GRC”) On July 20, 2009, the Utility submitted a draft of the Utility’s 2011 application along with a notice indicating that the Utility intends to file the application in December 2009.In the 2011 GRC, the CPUC will determine the amount of base revenues that the Utility may collect in rates to recover costs for the Utility’s gas and electric distribution and electric generation operations for the period 2011 to 2013.A CPUC decision is expected to be issued near the end of 2010. Notice of Intent (NOI) filed July 20, 2009 Application to be filed in December 2009 Discussion of these regulatory cases is included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009, and PG&E Corporation and Pacific Gas and Electric Company’s combined Annual Report on Form 10-K for the year ended December 31, Table 16: PG&E Corporation Condensed Consolidated Statements of Income (in millions, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Operating Revenues Electric $ 2,630 $ 2,880 $ 7,610 $ 8,039 Natural gas 605 794 2,250 2,946 Total operating revenues 3,235 3,674 9,860 10,985 Operating Expenses Cost of electricity 997 1,282 2,763 3,406 Cost of natural gas 134 351 879 1,613 Operating and maintenance 1,047 983 3,144 3,010 Depreciation, amortization, and decommissioning 450 419 1,298 1,240 Total operating expenses 2,628 3,035 8,084 9,269 Operating Income 607 639 1,776 1,716 Interest income 1 23 27 82 Interest expense (174 ) (178 ) (533 ) (550 ) Other income (expense), net 23 (14 ) 63 (4 ) Income Before Income Taxes 457 470 1,333 1,244 Income tax provision 136 163 376 413 Net Income 321 307 957 831 Preferred stock dividend requirement of subsidiary 3 3 10 10 Income Available for Common Shareholders $ 318 $ 304 $ 947 $ 821 Weighted Average Common Shares Outstanding, Basic 370 357 367 356 Weighted Average Common Shares Outstanding, Diluted 388 358 386 357 Net Earnings Per Common Share, Basic $ 0.84 $ 0.83 $ 2.53 $ 2.25 Net Earnings Per Common Share, Diluted $ 0.83 $ 0.83 $ 2.49 $ 2.24 Dividends Declared Per Common Share $ 0.42 $ 0.39 $ 1.26 $ 1.17 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. Table 17: PG&E Corporation Condensed Consolidated Balance Sheets (in millions) (Unaudited) Balance At (in millions) September 30, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 700 $ 219 Restricted cash 569 1,290 Accounts receivable: Customers (net of allowance for doubtful accounts of $68 million in 2009 and $76 million in 2008) 1,609 1,751 Accrued unbilled revenue 807 685 Regulatory balancing accounts 882 1,197 Inventories: Gas stored underground and fuel oil 141 232 Materials and supplies 204 191 Income taxes receivable 58 120 Prepaid expenses and other 640 718 Total current assets 5,610 6,403 Property, Plant, and Equipment Electric 29,875 27,638 Gas 10,524 10,155 Construction work in progress 1,767 2,023 Other 15 17 Total property, plant, and equipment 42,181 39,833 Accumulated depreciation (13,997 ) (13,572 ) Net property, plant, and equipment 28,184 26,261 Other Noncurrent Assets Regulatory assets 5,931 5,996 Nuclear decommissioning funds 1,870 1,718 Income taxes receivable 506 - Other 450 482 Total other noncurrent assets 8,757 8,196 TOTAL ASSETS $ 42,551 $ 40,860 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. Table 17 (continued): PG&E Corporation Condensed Consolidated Balance Sheets (in millions, except share amounts) (Unaudited) Balance At (in millions, except share amounts) September 30, 2009 December 31, 2008 LIABILITIES AND EQUITY Current Liabilities Short-term borrowings $ 500 $ 287 Long-term debt, classified as current 342 600 Energy recovery bonds, classified as current 382 370 Accounts payable: Trade creditors 864 1,096 Disputed claims and customer refunds 816 1,580 Regulatory balancing accounts 629 730 Other 370 343 Interest payable 794 802 Income taxes payable 589 - Deferred income taxes 172 251 Other 1,491 1,567 Total current liabilities 6,949 7,626 Noncurrent Liabilities Long-term debt 9,839 9,321 Energy recovery bonds 928 1,213 Regulatory liabilities 4,152 3,657 Pension and other postretirement benefits 2,221 2,088 Asset retirement obligations 1,545 1,684 Income taxes payable - 35 Deferred income taxes 4,321 3,397 Deferred tax credits 90 94 Other 2,092 2,116 Total noncurrent liabilities 25,188 23,605 Commitments and Contingencies Equity Shareholders’ Equity Preferred stock, no par value, authorized 80,000,000 shares, $100 par value, authorized 5,000,000 shares, none issued - - Common stock, no par value, authorized 800,000,000 shares, issued 370,877,751 common and 670,552 restricted shares in 2009 and issued 361,059,116 common and 1,287,569 restricted shares in 2008 6,265 5,984 Reinvested earnings 4,097 3,614 Accumulated other comprehensive loss (200 ) (221 ) Total shareholders’ equity 10,162 9,377 Noncontrolling Interest – Preferred Stock of Subsidiary 252 252 Total equity 10,414 9,629 TOTAL LIABILITIES AND EQUITY $ 42,551 $ 40,860 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. Table 18: PG&E Corporation Condensed Consolidated Statements of Cash Flows (in millions) PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in millions) 2009 2008 Cash Flows from Operating Activities Net income $ 957 $ 831 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning 1,455 1,388 Allowance for equity funds used during construction (71 ) (51 ) Deferred income taxes and tax credits, net 301 482 Other changes in noncurrent assets and liabilities 61 87 Effect of changes in operating assets and liabilities: Accounts receivable 20 (181 ) Inventories 78 (153 ) Accounts payable (159 ) (100 ) Disputed claims and customer refunds (700 ) - Income taxes receivable/payable 658 177 Regulatory balancing accounts, net 226 (94 ) Other current assets 27 (123 ) Other current liabilities (50 ) (68 ) Other 4 (3 ) Net cash provided by operating activities 2,807 2,192 Cash Flows from Investing Activities Capital expenditures (3,022 ) (2,691 ) Decrease (increase) in restricted cash 732 (3 ) Proceeds from nuclear decommissioning trust sales 1,177 1,121 Purchases of nuclear decommissioning trust investments (1,219 ) (1,161 ) Other 14 (41 ) Net cash used in investing activities (2,318 ) (2,775 ) Cash Flows from Financing Activities Net borrowings under revolving credit facility - 283 Net (repayment) issuance of commercial paper, net of discount of $3 million in 2009 and $9 million in 2008 (290 ) 524 Proceeds from issuance of short-term debt, net of issuance costs of $1 million in 2009 499 - Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $16 million in 2009 and $2 million in 2008 1,193 693 Long-term debt matured or repurchased (909 ) (454 ) Energy recovery bonds matured (273 ) (260 ) Common stock issued 211 150 Common stock dividends paid (435 ) (406 ) Other (4 ) (41 ) Net cash (used in) provided by financing activities (8 ) 489 Net change in cash and cash equivalents 481 (94 ) Cash and cash equivalents at January 1 219 345 Cash and cash equivalents at September 30 $ 700 $ 251 Table 18 (continued): PG&E Corporation Condensed Consolidated Statements of Cash Flows (in millions) Supplemental disclosures of cash flow information Cash received (paid) for: Interest, net of amounts capitalized $(493) $(449) Income taxes, net 437 146 Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $156 $140 Capital expenditures financed through accounts payable 229 224 Noncash common stock issuances 50 6 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. Table 19: Pacific Gas and Electric Company Condensed Consolidated Statements of Income (in millions) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Operating Revenues Electric $ 2,630 $ 2,880 $ 7,610 $ 8,039 Natural gas 605 794 2,250 2,946 Total operating revenues 3,235 3,674 9,860 10,985 Operating Expenses Cost of electricity 997 1,282 2,763 3,406 Cost of natural gas 134 351 879 1,613 Operating and maintenance 1,047 982 3,143 3,009 Depreciation, amortization, and decommissioning 450 419 1,298 1,239 Total operating expenses 2,628 3,034 8,083 9,267 Operating Income 607 640 1,777 1,718 Interest income 3 20 29 77 Interest expense (162 ) (170 ) (501 ) (528 ) Other income (expense), net 16 (2 ) 52 24 Income Before Income Taxes 464 488 1,357 1,291 Income tax provision 111 167 374 421 Net Income 353 321 983 870 Preferred stock dividend requirement 3 3 10 10 Income Available for Common Stock $ 350 $ 318 $ 973 $ 860 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. Table 20: Pacific Gas and Electric Company Condensed Consolidated Balance Sheets (in millions) (Unaudited) Balance At September 30, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ 511 $ 52 Restricted cash 569 1,290 Accounts receivable: Customers (net of allowance for doubtful accounts of $68 million in 2009 and $76 million in 2008) 1,609 1,751 Accrued unbilled revenue 807 685 Related parties 2 2 Regulatory balancing accounts 882 1,197 Inventories: Gas stored underground and fuel oil 141 232 Materials and supplies 204 191 Income taxes receivable 63 25 Prepaid expenses and other 635 705 Total current assets 5,423 6,130 Property, Plant, and Equipment Electric 29,875 27,638 Gas 10,524 10,155 Construction work in progress 1,767 2,023 Total property, plant, and equipment 42,166 39,816 Accumulated depreciation (13,983 ) (13,557 ) Net property, plant, and equipment 28,183 26,259 Other Noncurrent Assets Regulatory assets 5,931 5,996 Nuclear decommissioning funds 1,870 1,718 Related parties receivable 26 27 Income taxes receivable 518 - Other 365 407 Total other noncurrent assets 8,710 8,148 TOTAL ASSETS $ 42,316 $ 40,537 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. Table 20 (continued): Pacific Gas and Electric Company Condensed Consolidated Balance Sheets (in millions, except share amounts) (Unaudited) Balance At September 30, 2009 December 31, 2008 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Short-term borrowings $ 500 $ 287 Long-term debt, classified as current 95 600 Energy recovery bonds, classified as current 382 370 Accounts payable: Trade creditors 864 1,096 Disputed claims and customer refunds 816 1,580 Related parties 14 25 Regulatory balancing accounts 629 730 Other 371 325 Interest payable 777 802 Income tax payable 612 53 Deferred income taxes 177 257 Other 1,289 1,371 Total current liabilities 6,526 7,496 Noncurrent Liabilities Long-term debt 9,491 9,041 Energy recovery bonds 928 1,213 Regulatory liabilities 4,152 3,657 Pension and other postretirement benefits 2,170 2,040 Asset retirement obligations 1,545 1,684 Income taxes payable - 12 Deferred income taxes 4,353 3,449 Deferred tax credits 90 94 Other 2,057 2,064 Total noncurrent liabilities 24,786 23,254 Commitments and Contingencies Shareholders’ Equity Preferred stock without mandatory redemption provisions: Nonredeemable, 5.00% to 6.00%, outstanding 5,784,825 shares 145 145 Redeemable, 4.36% to 5.00%, outstanding 4,534,958 shares 113 113 Common stock, $5 par value, authorized 800,000,000 shares, issued 264,374,809 shares in 2009 and 2008 1,322 1,322 Additional paid-in capital 3,022 2,331 Reinvested earnings 6,597 6,092 Accumulated other comprehensive loss (195 ) (216 ) Total shareholders’ equity 11,004 9,787 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 42,316 $ 40,537 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. Table 21: Pacific Gas and Electric Company Condensed Consolidated Statements of Cash Flows (in millions) PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in millions) 2009 2008 Cash Flows from Operating Activities Net income $ 983 $ 870 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning 1,439 1,388 Allowance for equity funds used during construction (71 ) (51 ) Deferred income taxes and tax credits, net 274 470 Other changes in noncurrent assets and liabilities 95 55 Effect of changes in operating assets and liabilities: Accounts receivable 20 (179 ) Inventories 78 (153 ) Accounts payable (151 ) (85 ) Disputed claims and customer refunds (700 ) - Income taxes receivable/payable 534 208 Regulatory balancing accounts, net 226 (94 ) Other current assets 26 (125 ) Other current liabilities (62 ) (80 ) Other 3 (4 ) Net cash provided by operating activities 2,694 2,220 Cash Flows from Investing Activities Capital expenditures (3,022 ) (2,691 ) Decrease (increase) in restricted cash 732 (3 ) Proceeds from nuclear decommissioning trust sales 1,177 1,121 Purchases of nuclear decommissioning trust investments (1,219 ) (1,161 ) Other 7 21 Net cash used in investing activities (2,325 ) (2,713 ) Cash Flows from Financing Activities Net borrowings under revolving credit facility - 283 Net (repayment) issuance of commercial paper, net of discount of $3 million in 2009 and $9 million in 2008 (290 ) 524 Proceeds from issuance of short-term debt, net of issuance costs of $1 million in 2009 499 - Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $12 million in 2009 and $2 million in 2008 847 693 Long-term debt matured or repurchased (909 ) (454 ) Energy recovery bonds matured (273 ) (260 ) Preferred stock dividends paid (10 ) (10 ) Common stock dividends paid (468 ) (426 ) Equity contribution 688 90 Other 6 (31 ) Net cash provided by financing activities 90 409 Net change in cash and cash equivalents 459 (84 ) Cash and cash equivalents at January 1 52 141 Cash and cash equivalents at September 30 $ 511 $ 57 Table 21 (continued): Pacific Gas and Electric Company Condensed Consolidated Statements of Cash Flows (in millions) Supplemental disclosures of cash flow information Cash received (paid) for: Interest, net of amounts capitalized $ (481 ) $ (436 ) Income taxes, net 297 138 Supplemental disclosures of noncash investing and financing activities Capital expenditures financed through accounts payable $ 229 $ 224 Source:PG&E Corporation and Pacific Gas and Electric Company’s Condensed Consolidated Financial Statements and Notes thereto included in PG&E Corporation and Pacific Gas and Electric Company’s combined Quarterly Report on Form 10-Q for the quarter ended September 30, 2009.
